SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934Date of Report (Date of earliest event reported): April 30, World Wrestling Entertainment, Inc.(Exact name of registrant as specified in its charter) Delaware 001-16131 04-2693383 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1241 East Main Street, Stamford, CT 06902 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (203) 352-8600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. World Wrestling Entertainment, Inc. held its Annual Meeting of Stockholders on April 30, 2010. Of the 502,868,755 votes in respect of shares outstanding and entitled to vote, 499,271,402 votes were represented at the meeting, or a 99.3% quorum. The final results of voting for each matter submitted to a vote of stockholders at the meeting are as follows. Proposal 1 – Election of Directors Elected the following ten individuals to the Board of Directors to serve as directors until the Annual Meeting of Stockholders in 2011 and until their successors have been duly elected and qualified. Broker For Withheld Non-Votes Vincent K. McMahon 492,871,970 383,477 6,015,955 David Kenin 492,996,795 258,652 6,015,955 Joseph H. Perkins 492,998,033 257,414 6,015,955 Frank A. Riddick, III 493,023,962 231,485 6,015,955 Michael B. Solomon 493,030,329 225,118 6,015,955 Jeffrey R. Speed 493,008,514 246,933 6,015,955 Lowell P. Weicker, Jr. 492,847,810 407,637 6,015,955 Donna N. Goldsmith 492,294,097 961,350 6,015,955 Kevin Dunn 492,426,979 828,465 6,015,955 Basil V. DeVito, Jr. 492,431,494 823,953 6,015,955 Proposal 2 – Ratification of Appointment of Independent Auditors Ratified the appointment of Deloitte and Touche, LLP as the Corporation’s independent auditors for the year ended December 31, 2010. There were 498,967,680 votes for the appointment, 199,526 votes against the appointment, and 104,196 abstentions. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD WRESTLING ENTERTAINMENT, INC. By: /s/ Donna N. Goldsmith Donna N. Goldsmith Chief Operating Officer Dated: April 30,
